SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH March, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. CNPJ/MF [Corporate Taxpayer’s Roll/ Ministry of Finance] under no. 01.832.635/0001-18 NIRE [Company Roll Registration Number] 35.300.150.007 Authorized Open Capital Company – CVM no. 016390 CALL NOTICE GENERAL DEBENTURES’ HOLDER MEETING Debentures’ Holder are convened for the 1st Public Issue of 50,000 Non-Convertible Debentures, sole series, unsecured king, of TAM S.A. (hereinafter referred to as "Debentures" and "Issuer" or “Company", respectively) pursuant to the provisions of 8 th Clause of the Public Debentures Deed (hereinafter simply referred to as “Deed”) gathering to meet in the Debentures’ Holder General Meeting to take place on March 29, 2012, at 10:30 am and in second call, as applicable on April 09, 2012, at 110:10 am, at the Issuer facilities, located at Rua Ática no. 673, in the City of São Paulo, State of São Paulo in order to decide on the following agenda of the day: (i) Decide on the amendment of the Deed in order to include the Company’s prerogative to arrange the Anticipated Total Redemption of the Debentures as provided for the laws in force. We also inform the Manual to Attend the General Meeting is available to the Debentures’ Holders at the Company registered office located at Avenida Jurandir no. 856, lote 4, 1º andar, city of São Paulo, State of São Paulo, in the Investors Relation site ( www.tam.com.br/ri ), as well as BM&FBOVESPA ( www.bmfbovespa.com.br ) and Securities Exchange Commission ( www.cvm.gov.br ) websites, which contains all the information on the issued to the analyzed and discussed. General Instruction: Pursuant to the provisions in 8th Clause, subparagraph 8.2.2 of the Deed, all Debentures’ Holder owning the “outstanding debentures” shall take part in the Meeting herein convened, which are all debentures issued, and excluding those in the Issuer Treasury department, and owned by (i) companies (directly or indirectly) controlled by the Issuer; (ii) holding (or in control group) and/or associated of Issuer; (iii) Issuer and /or Guarantor managers including but not limited to people directly or indirectly related to any person previously mentioned; and (iv) investment funds exclusively the private pension plan sponsored by Issuer and/or Guarantor as well as the debentures owned by directors, council’ members, and their relatives up to the second level. Debentures’ Holder shall appear before the time scheduled for the beginning of the Meeting with the following documents: • In addition to the identity document and statement of the respective debentures account on each Debenture’s Holder name, issued by the depository institution; • If Debentures’ holder could not attend the General Meeting, he/she should be represented by the attorney-in-fact bearing specific powers to the representation in the Meeting, in compliance with the legal provisions; and • In order to expedite the proceedings and facilitate the Meeting works, the power-of-attorney should be deposited at the Company's main office, on debenture' holder discretion up to 02 (two) business days prior to the date scheduled to the Meeting. Any further explanation deemed necessary should be obtained in the Investors Relations website – www.tam.com.br/ri . São Paulo, March 14, 2012. Líbano Miranda Barroso. Financial and Investors Relations Director. TAM S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 15, 2012 TAM S.A. By: /
